Citation Nr: 0414964	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  97-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
December 1995.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a May 1996 rating decision rendered by 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bursitis of the left hip, evaluated as 10 
percent disabling, effective from December 30, 1995.

In June 1998 and June 2003, the Board remanded the case to 
the RO for further development. The case has returned for 
appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The bursitis of the left hip is manifested primarily by 
complaints of pain, flexion from zero to 125 degrees, 
extension from zero to 30 degrees, adduction from zero to 25 
degrees, abduction from zero to 30 degrees, external rotation 
from zero to 30 degrees, and internal rotation from zero to 
20 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bursitis of the left hip are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5251, 5252, 5253 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to proceed with the disposition of 
the appeal.  Subsequent to the Board's June 2003 Remand, the 
RO sent the veteran two letters in July 2003 in order to 
explain the notice and assistance provisions of the VCAA.  
The Board acknowledges that these letters were not provided 
prior to the initial determination and does not advise the 
veteran to submit to the RO any evidence in his possession 
relevant to the appeal.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, the Board does emphasize that this 
appeal stems from a 1995 claim and May 1996 rating decision, 
both of which pre-date the enactment of the VCAA and the 
promulgation of the implementing regulations.  In addition, 
the letters do not explain which portion of evidence needed 
to substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  On this point, the Board notes that the veteran has 
provided or authorized the release of certain evidence 
(primarily VA medical evidence), which, as discussed below, 
has been associated with the claims folder.  

In this case, although the VCAA notice letters to the veteran 
do not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
The letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records, as authorized by the veteran, and a 
September 1997 and November 2002 VA medical opinion.  There 
is no other indication that relevant evidence remains 
outstanding.  The veteran's representative wrote in the May 
2004 Appellant's Brief that the RO issued the required VCAA 
notice in July 2003 and additional VA outpatient treatment 
records were subsequently incorporated into the record.  The 
veteran and his representative have not identified any 
additional evidence for VA to obtain.  Thus, the Board finds 
that the duty to assist has been satisfied.  38 U.S.C.A. § 
5103A.    

II.  Bursitis of the Left Hip

The RO has assigned an initial 10 percent rating for bursitis 
of the left hip.    

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal. The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial 10 percent disability rating for bursitis of the left 
hip. 38 C.F.R. § 4.71a. The rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. 
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  

The standard range of motion of the hip is from zero degrees 
of extension to 125 degrees of flexion; normal abduction of 
the hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

The report of the VA examinations, conducted in September 
1997 and November 2002, generally show some limitation of 
motion in the veteran's left hip.  Specifically, the 
September 1997 VA examiner noted that there was no left hip 
local tenderness.  The left hip (thigh) had flexion to 80 
degrees, abduction to 20 degrees, internal and external 
rotation to 20 degrees, all without pain.  The examiner made 
the following observations:  there was no decrease of the 
range of motion of the left hip upon repetitive motions and 
motions against resistance, no incoordination of motion, and 
no antalgic gait.  X-ray studies of the left hip were noted 
to be within normal limits.  The diagnosis was decreased 
range of motion of the left hip.

On additional testing, the September 1997 VA examiner noted 
that, while the right hip was fully extended, the left hip 
had forward flexion to 100 degrees, abduction to 30 degrees, 
internal and external rotation to 30 degrees, without 
evidence of pain.  The veteran explained that he was taking 
Sulindac to relieve intermittent left hip pain.  He added 
that he would experience left hip pain after sitting in the 
same place for more than five minutes, and when crossing his 
left knee over his right one.

According to the November 2002 VA examination report, the 
veteran had left hip flexion from zero to 125 degrees, 
extension from zero to 30 degrees, adduction from zero to 25 
degrees, abduction from zero to 30 degrees, external rotation 
from zero to 30 degrees, and internal rotation from zero to 
20 degrees.  The veteran stated that pain prevented him from 
going beyond those points. The examiner noted that there was 
no decreased range of motion against resistance or repetitive 
motion or incoordination of motion.  The examiner diagnosed 
left hip bursitis by history.  Functionally, the examiner 
noted that the veteran had impairment in sports, the veteran 
was able to carry out work very well and had had some 
limitation in terms of abduction of the hip as described 
under the range of motion, and he took Indocin for pain 
relief on a daily basis.  The x-ray study results were 
normal.

The outpatient treatment records from the mid to late 1990s 
and from 2002 and 2003 reflect general treatment for the 
veteran's left hip with no specific findings regarding left 
hip range of motion.  Most of the records are not relevant 
because they do not relate to treatment of the left hip 
bursitis.

The foregoing evidence of reported ranges of motion, compared 
to the limitation-of-motion codes, indicate that bursitis of 
the left hip is no more than 10 percent disabling at any time 
during the pendency of this appeal.  Such is the case even 
when the effects of pain are considered, such as assuming 
that motion of the joint is limited to the point where pain 
begins, and taking into account the effects of pain on use of 
the joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).   

The Board has considered the veteran's September 1997 
testimony before a hearing officer at the RO and written lay 
statements. While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The preponderance of the evidence is against the claim for a 
higher rating for this disability.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A disability rating in excess of 10 percent for bursitis of 
the left hip is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



